Citation Nr: 0900634	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  98-02 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for claimed residuals of 
leg injuries. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1967 to 
December 1969.

This appeal to the  Board of Veterans' Appeals (Board) 
initially arose from a  February 1997 rating decision, in 
which the RO, inter alia, determined that new and material 
evidence  to reopen the veteran's claim for service 
connection for residuals of back and leg injuries had not 
been  received.  submitted.  The veteran filed a notice of 
disagreement (NOD) in August 1997, and the RO issued a 
statement of the case (SOC) later in August 1997.  In 
February 1998, the veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals).   

In February 1998, the veteran testified during a hearing 
before RO personnel; a transcript of that hearing is of 
record.

In July 2002, the Board determined further evidentiary 
development was warranted in this appeal and undertook such 
development pursuant to the version of 38 C.F.R. § 19.9(a)(2) 
(2002) and Board procedures then in effect.  The Board also 
requested that the veteran be notified that his claim for 
service connection for back and leg injuries would be 
considered on a de novo basis and not as a petition to 
reopen.

Later, the provision of 38 C.F.R. § 19.9 essentially 
conferring upon the Board jurisdiction to adjudicate claims 
on the basis of evidence development by the Board, but not 
reviewed by the RO, was held to be invalid.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  In August 2003, the Board remanded 
the matters to the RO for accomplishment of the actions 
requested by the Board.  After some of the requested 
development was completed, the RO readjudicated the veteran's 
claims in a March 2005 supplemental statement of the case 
(SSOC), and returned the claims to the Board for further 
appellate consideration.

In a July 2005 decision, the Board denied the veteran's 
claims for service connection for bilateral hearing loss and 
for basal cell carcinoma; therefore, these issues are no 
longer in appellate status.  In that decision, the Board also 
remanded this matter for completion of the earlier requested 
development. 

Although the development memorandum stated that the veteran's 
claim for service connection for back and leg injuries would 
be considered on a de novo basis and not as a petition to 
reopen, a claim based on a new theory of entitlement is not a 
new claim, but constitutes an application to reopen the 
previously denied claim.  Ashford v. Brown, 10 Vet. App. 120 
(1997).   Therefore, in   an October 2006 decision, the Board 
reopened and denied the veteran's claim for service 
connection for residuals of back injuries.  This issue is no 
longer in appellate status.  In that decision, the Board also 
remanded the matter of service connection for residuals of 
leg injuries for further development.  After completing the 
requested action, the RO continued the denial of the 
veteran's claim (as reflected in the September 2007 SSOC) and 
returned the matter to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim remaining on appeal has been 
accomplished. 

2.  While the veteran asserts that he suffered in-service leg 
injury/ies,  no leg problems were shown in service or for 
many years there after, and competent medical opinion 
establishes that there is not likely a medical nexus between 
current leg disability and service, to include any injury 
therein.   


CONCLUSION OF LAW

The criteria for service connection for claimed residuals of 
leg injuries are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a post-rating letter dated in February 2007 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection for residuals of leg injuries, as well as what 
information and evidence must be submitted by the veteran, 
and what information and evidence would be obtained by VA.  
The  February 2007 letter also  notified the veteran that he 
could send VA information that pertained to his claim.  The 
letter further provided general information as to how, in the 
event service connection is granted, VA assigns disability 
ratings and effective dates, as well as the type of evidence 
that impacts these determinations.  

After issuance of the February 2007 letter, and opportunity 
for the veteran to respond, the September 2007 supplemental 
SOC (SSOC) reflects readjudication of the claim.  Hence, the 
veteran is not shown to be prejudiced by the timing of the 
aforementioned  notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the SOC or SSOC, is sufficient to cure a 
timing defect). 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of Social 
Security Administration (SSA),VA and private treatment 
records, and the reports of July 1994, December 2006 and May 
2007VA examinations.  Also of record and considered in 
connection with the appeal is the transcript of the veteran's 
February 1998 RO hearing, along with various statements 
submitted by the veteran and his representative, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record is warranted.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.             § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and arthritis becomes manifest to 
a degree of l0 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a). 
Furthermore, a veteran's assertions regarding an injury 
during combat shall be accepted if consistent with the 
circumstances, conditions, and hardships of such service.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).(
After a full review of the record, including the medical 
evidence and statements made by and on the veteran's behalf, 
the Board finds that service connection for claimed residuals 
of leg injuries must be denied.  

The medical evidence that the veteran has been diagnosed with 
status post left ankle fracture with repair and fusion, right 
knee degenerative joint disease and left knee degenerative 
joint disease with meniscal tear; however, the competent, 
probative evidence does not indicate that any of these 
disagnosed disabilities potentially affecting the leg was 
present in service, or is  medically related to service, to 
include any injury therein.

The veteran's service medical records reflects no complaints 
or findings regarding any leg injury or residuals of leg 
injuries, although, ddDuring the February 1998 RO hearing, 
the veteran testified  that he injured his knee in service.  
The veteran is competent to report a history of in-service 
injuries.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1991).  Even if the Board were to accept, as credible, the 
veteran's assertions as  to the occurrence of in-service 
injury, there is no competent evidence or opinion linkng any 
such injury to a current disability.  

The first available post-service medical records in the file 
are dated in February 1972, when the veteran was seen one 
month after right knee surgery at the Providence VA Medical 
Center (VAMC).  There is no reference to an in-service 
injury.  In a December 1981 Agent Orange examination report, 
the veteran's spine and musculoskeletal system was noted as 
normal, except for surgical scarring over the right knee and 
the left malleolus (ankle).  In June 1991, the veteran 
underwent a left ankle arthroscopic tibiotalar arthrodesis at 
the VAMC.  He reported a history of trauma and infection to 
his left ankle since a gunshot wound injury in the Vietnam 
War.  In March 1994 he underwent a left foot subtalar fusion 
as he had a diagnosis of left foot subtalar degenerative 
joint disease.  The Boston VAMC was unable to locate any 
records prior to 1994, and the ones they did locate are 
radiological studies of the sinuses and the left lower 
extremity. 

Private hospital records dated from 1973 through 1975 show 
that the veteran underwent a right medial meniscectomy in May 
1973, and was treated for a crush injury to the chest, 
abdomen and left ankle following a motor vehicle accident in 
1974, and for a self-inflicted stab wound in 1975.

During a  July 1994 VA examination, the veteran complained of 
left foot, left ankle, left knee and left hip pain.  The 
veteran reported that a bullet went into his left foot in 
1969 with a fracture of one of the bones of his ankle.  He 
had numerous operations since then.  The examiner diagnosed 
the veteran with a gunshot wound to the left foot and ankle 
now with healed tibiotalar fusion; traumatic degenerative 
disease of the subtalar joint, status post left subtalar 
fusion in March 1994 with progression of healing and fusion 
and chronic edema in the foot and ankle due to the above 
mentioned injuries.

An April 1999 SSA examination report includes the veteran' 
self-reported history of falling from a helicopter and 
sustaining injuries to his back, right knee and a bullet 
wound to his left ankle.  The SSA examiner diagnosed the 
veteran with chronic muscular and ligamentous sprain of the 
lumbosacral spine and early degenerative arthritis of both 
knees. 

During a December 2004 examination, the veteran reported foot 
and ankle pain with decreased range of motion and swelling.  
He reported having 8 additional surgeries since having 
surgery in 1969 for a gunshot wound.  The veteran also 
reported a history of right knee pain that began in 1967.  He 
could not identify any precipitating factors.  He stated that 
he injured his right knee when he fell off the back of a 
truck.  The examiner diagnosed the veteran with bilateral 
degenerative joint disease and status post left ankle 
fracture with effusion.  The examiner noted that the claims 
file documented a landmine injury in service with injury to 
the left ankle and knee but that the veteran's status at the 
time was AWOL.  

During a  May 2007 VA examination, the veteran reported that 
he was shot down from a helicopter in 1969 and fell after he 
jumped as the chopper was crashing.  He stated that he 
dislocated both knees and had a gunshot wound to his left 
ankle as a result of the fall.  He also reported a right 
ankle disability which began in 1969 and was precipitated by 
him standing too long.  The veteran was diagnosed with status 
post left ankle fracture with repair and fusion; right knee 
degenerative joint disease and left knee degenerative joint 
disease with meniscal tear.  The examiner stated that he 
reviewed the veteran's chart and noted that there was no 
documentation of the injury described by the veteran in which 
his injuries occurred.  The one piece of information that was 
documented in the veteran's chart was a document stating that 
he injured his legs in 1972 during a land mine explosion 
while he was AWOL.  The examiner noted that on the veteran's 
December 1969 discharge physical he stated that there were no 
injuries in the past or at the time of the examination to his 
lower extremities or back.  In 1974, the veteran was treated 
for multiple traumas including a left ankle fracture with 
repair.  The examiner concluded that based on the documented 
data, it was less likely than not that the veteran's 
diagnoses are related to his military service.  The examiner 
noted that this was an addendum to the previous VA 
examination report.

The aforementioned evidence clearly reflects that no leg 
problems were shown in service or for many years thereafter.  
Moreover, the first medical evidence of a diagnosed 
disability affecting the leg-degenerative joint disease-is 
reflected in a March 1994 treatment record, 25 years after 
service.  Clearly, such time period is well beyond the 
presumptive period for establishing service connection for 
arthritis as a chronic disease.  See 38 C.F.R. §§ 3.307, 
3.309.  The Board also points out that the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  Maxson v. 
Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992). 

The Board also  points out that there is no competent opinion 
establishing a medical nexus between any residuals of leg 
injuries disability and the veteran's military service.  In 
fact, while the May 2007 VA examiner diagnosed the veteran 
with right knee degenerative joint disease and left knee 
degenerative joint disease with meniscal tear, he opined-
based on examination of the veteran and consideration of his 
documented medical history-that it  was unlikely that the 
veteran's current disabilities are related to military 
service.  None of the competent medical evidence currently of 
record includes any contrary opinion (that is, one that 
actually supports the claim), and neither the veteran nor his 
representative has presented or alluded to the existence of 
any such opinion.  The Board also emphasizes that the fact 
that the veteran's own reported history of a relationship 
between a leg disability and service as reflected in his 
treatment records does not constitute competent evidence of 
the required nexus.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  See also Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); Elkins v. Brown, 5 Vet. App. 474, 478 (1993).

As a final point, the Board observes that the service 
personnel records show that the veteran served in the 
Republic of Vietnam.  Although he received some medals, 
neither the medals nor the veteran's Report of Separation, 
reflecting a military occupational specialty (MOS) as a 
quarryman, indicate that the veteran was involved in combat.  
Accordingly, the provisions of 38 U.S.C.A. § 1154(b), which 
lowers the burden of proof for combat veterans, are not 
applicable.  However, the Board points out that, even if 
participation in combat was shown, 38 U.S.C.A. § 1154 does 
not alter the fundamental requirements of a current 
disability, and of medical nexus between that disability and 
service.  See, e.g., Kessel v. West, 13 Vet. App. 9 (1999).  
See also Caeser v. West, 195 F.3rd 1373 (Fed. Cir. 1999), 
citing Collette v. Brown, 82 F.3rd 389 (1996).  In this case, 
as explained above, there simply is no competent medical 
evidence to show that the veteran's current residuals of leg 
injuries are medically related to his active military 
service, and the only opinions on that point weigh against 
the claim.

In addition to the objective evidence noted above, in 
adjudicating this claim, the Board has considered the 
veteran's and his representative's oral and written 
assertions.  However, to the extent that such has been 
offered to establish a relationship between a current leg 
disability and in-service injury, such evidence must fail.  
Matters of diagnosis and etiology, or medical relationship-
the matter on which this claim turns-are is within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant and 
his representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative (i.e., persuasive) 
opinion on a medical matter.  See, e.g., Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value.

Under these circumstances, the Board finds that service 
connection for claimed residuals of leg injuries must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990). 


ORDER


Service connection for claimed residuals of leg injuries is 
denied. 


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


